     Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 1 of 59 Page ID
                                     #:41715



1     CENTER FOR HUMAN RIGHTS &
2     CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
3     Carlos Holguín (Cal. Bar No. 90754)
4     256 South Occidental Boulevard
      Los Angeles, CA 90057
5     Telephone: (213) 388-8693
6     Facsimile: (213) 386-9484
      Email:pschey@centerforhumanrights.org
7           crholguin@centerforhumanrights.org
8
      Attorneys for Plaintiffs

9                             UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11        JENNY LISETTE FLORES; et al.,          Case No. CV 85-4544-DMG

12              Plaintiffs,                 EXHIBITS A-O TO EXHIBIT 1
13                                          (DECLARATION OF PALOMA NORRIS-
                       v.                   YORK) IN SUPPORT OF PLAINTIFFS’
14
                                            OPPOSITION TO MOTION
15        WILLIAM P. BARR, Attorney General TO LIFT RESTRICTIONS IN PARAGRAPH
          of the United States; et al.,     4.E OF THE JUNE 26, 2020 ORDER, ECF
16
                                            NO. 8331
17                Defendants.
                                            Requested Hearing: November 13, 2020
18
                                            9:30 AM
19
                                                 [HON. DOLLY M. GEE]
20

21

22

23

24    1
        As done in previous pleadings, Plaintiffs have redacted the name, date of birth,
25    and ICE “A” number of Class Member B.B.B. Plaintiffs have also redacted the
      surnames of B.B.B.’s brother and mother. Defendants are in possession of this
26
      information from previous filings in this case and filings in B.B.B.’s administrative
      case.
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 2 of 59 Page ID
                                #:41716




               Exhibit
                 A


                                                                        001
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 3 of 59 Page ID
                                #:41717




                                                                        002
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 4 of 59 Page ID
                                #:41718




               Exhibit
                 B


                                                                        003
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 5 of 59 Page ID
                                #:41719

                            Declaration of Marta Eugenia B          R

 I, Marta Eugenia B     R        declare as follows:

 1. This declaration is based on my personal knowledge. If called to testify in this case, I would
    testify competently about the following facts.
 2. My name is Marta Eugenia B         R       .B         B             B   is my son. His birthdate is
    November          .
 3. He is currently detained by ICE at the Cowlitz County Juvenile Detention Center in
    Washington State.
 4. My phone number is                  . I live in Frederick, Maryland with my husband,
    Francisco A     . My husband is a U.S. citizen and plans to submit a Petition for Alien
    Relative for B      . My husband is retired and receives $700 each month in retirement. I
    earn about $1,400 a month.
 5. When B        was 14, my life was difficult because I had cancer still, and was a single
    working mother two jobs. I had a hard time supervising B        and his brother. B
    was a good boy. His brother was a problem. His brother got involved with a gang but
    B       did not.
 6. Before February 2017, B           had no criminal record and had not violated the law. For his
    crime, he spent about 19 months in custody in Maryland and then, in a court hearing on
    October 18, 2018, a judge released him to come home but he was taken by ICE while he was
    still in the courthouse. He finished his probation in March of this year. I have spoken with
    Brandon about what he did and I know he feels badly about following his brother and going
    to the fight. I know he is committed to not spending any time with any gang member or
    breaking the law in any way.
 7. While B           was in ICE detention at Abraxas Academy, I was able to make the two-hour
    trip to visit him a few times. While he has been at the Cowlitz County Juvenile Detention
    Center, I have been unable to visit him. I cannot send him gifts because he is limited to
    having only chapstick and a deck of playing cards in his cell.
 8. The immigration attorney I found for him continued representing him when he was at
    Abraxas Academy but had to stop working on his case because of the distance to Washington
    State.
 9. While B        has been at Cowlitz, he has been very sad. Since the pandemic started, he has
    been scared about getting COVID-19 or me getting it and dying because of my cancer.
 10. Nobody from ICE or immigration has called me to ask if we have a home ready for B
     to come to when he is released. Nobody from ICE has called me about B      .
 11. He can live with us, and would have his own bedroom. We are committed to providing for
     the physical, mental, and financial well-being of B   . We would keep him safe from
     COVID-19 by washing hands often, staying at home, and wearing a mask when he needs to
     go out. If anyone in our home has symptoms of COVID-19 we will go to a doctor.
 12. I can ensure that B          attends all of his hearings in Immigration Court as I did for all of
     his hearings in the past. If we move, we will be sure to notify the Immigration Court within
     five days. I can ensure that B          attends all meetings with USCIS and ICE.



                                                                                                     004
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 6 of 59 Page ID
                                #:41720



 I declare under penalty of perjury that the foregoing was read to me in Spanish and is true and
 correct. Executed on this 3rd day of November, 2020, in Fredrick, Maryland.




                                              ____________________
                                                      Marta Eugenia B     R




                                      Certificate of Translation

 I, D. Paloma Norris-York, swear that the foregoing was prepared by me based on the oral
 statements of Marta Eugenia B R           , that I am fluent in Spanish and English and that I read
 the above declaration to Marta Eugenia B R             translated into Spanish to the best of my
 abilities and she confirmed that it was correct.




 _____________________________________               11/03/2020

          D. Paloma Norris-York                           Date




                                                                                                   005
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 7 of 59 Page ID
                                #:41721




               Exhibit
                 C


                                                                        006
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 8 of 59 Page ID
                                #:41722

                                  Declaration of Nelson Ariel B

 I, Nelson Ariel B , declare as follows:

 1. This declaration is based on my personal knowledge. If called to testify in this case, I would
    testify competently about the following facts.
 2. My name is Nelson Ariel B . B          B            B is my younger brother. His birthdate
    is                   On December 15, 2015, the Circuit Court for Frederick County
    Maryland appointed me as B        ’s guardian. I was appointed as guardian at that time
    because our mother was being treated for cancer. I continue to be his guardian.
 3. He is currently detained by ICE at the Cowlitz County Juvenile Detention Center, in
    Washington State.
 4. My phone number is                  . I live by myself in a two-bedroom apartment in
    Frederick, Maryland. I earn about $4,000 a month.
 5. Nobody from ICE or immigration has called me to ask if I have a home ready for B               to
    come to when he is released. I have received no letter or phone call from ICE about B            .
 6. He can live with me, and would have his own bedroom. I committed to providing for the
    physical, mental, and financial well-being of Br  .
 7. There is less gang presence now than before. Before it was not safe to be out in the streets. I
    know B          could stay safe and away from the gangs now.
 8. I would keep him safe from COVID-19 by washing hands often, staying at home, and
    wearing a mask when he needs to go out. If we have symptoms of COVID-19, then we will
    go to a doctor.
 9. I can ensure that B         attends all of his hearings in Immigration Court he did for all of his
    hearings in the past. If we move, we will be sure to notify the Immigration Court within five
    days. I can ensure that B         attends all meetings with USCIS and ICE.

 I declare under penalty of perjury that the foregoing is true and correct. Executed on this 3rd day
 of November, 2020, in Fredrick, Maryland.




                                               ______________________
                                                       Nelson Ariel B




                                                                                                  007
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 9 of 59 Page ID
                                #:41723




               Exhibit
                 D


                                                                        008
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 10 of 59 Page ID
                                 #:41724



 D. Paloma Norris-York                                                      DETAINED
 Metropolitan Public Defender
 630 SW 5th Ave. Suite 500
 Portland, OR 97204
 Google Phone (541)623-0585
 Attorney for Respondent




                      UNITED STATES DEPARTMENT OF JUSTICE
                           Executive Office for Immigration Review
                                Office of the Immigration Judge
                                       Portland, Oregon




 In the Matter of:                         )
                                           )              IN REMOVAL PROCEEDINGS
 B                                         )              File No.: A
                                           )
 Respondent                                )              IJ: Richard Zanfardino
                                           )              MCH: November 5, 2020, 1:00pm
 __________________________________________)




               RESPONDENT’S MOTION FOR BOND REDETERMINATION




                                                                                      009
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 11 of 59 Page ID
                                 #:41725



                        UNITED STATES DEPARTMENT OF JUSTICE
                           Executive Office for Immigration Review
                               Office of the Immigration Judge
                                      Portland, Oregon


 In the Matter of                                     )
                                                      )      IN REMOVAL PROCEEDINGS
 B                                                    )      File No.: A
                                                      )


               RESPONDENT’S MOTION FOR BOND REDETERMINATION
        The Respondent, B                                    through undersigned counsel, submits

 the following in support of his motion and requests that an Immigration Judge secure his release

 from custody pursuant to 8 C.F.R. §1003.19 and 8 C.F.R. § 1236.3. Respondent requests that he

 be released on recognizance or released on non-monetary conditional parole; alternatively, he

 requests that any bond set, be set in the lowest amount of $1,500.

        Respondent is currently detained with no bond by U.S. Immigration and Customs

 Enforcement (ICE) at the Cowlitz County Juvenile Detention Center.

     In support of his motion, Respondent, through undersigned counsel, asserts the following:

     1. Respondent was taken into custody by ICE on October 18, 2018 upon successfully

        completing his sentence in Maryland state juvenile detention. Currently, he is being held

        at the Cowlitz County Juvenile Detention Center in Longview, Washington where he has

        been since June 3, 2019.

     2. The BIA has repeatedly held that the Government should not detain an alien except on a

        finding that she is dangerous or is a poor bail risk. Matter of Andrade, 19 I&N Dec. 488

        (BIA 1987), citing Matter of Patel, 15 I&N Dec. 66 (BIA 1976); see Matter of Guerra, 24

        I&N Dec. 37, 38-40 (BIA 2006); see also Carlson v. Landon, 243 U.S. 524 (1952).



                                                                                                 010
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 12 of 59 Page ID
                                 #:41726



    3. It is the statutory duty of an Immigration Judge to decide whether the alien should be

        released and, if so, to “determine the amount of bond, if any, under which the Respondent

        may be released.” 8 C.F.R. § 1236.1(d)(1) (emphasis added); see Rivera v. Holder, 307

        F.R.D. 539, 553 (W.D. Wash. 2015) (Immigration judges possess authority to order release

        not subject to a monetary bond.). “The determination of the Immigration Judge as

        to custody status or bond may be based upon any information that is available to

        the Immigration Judge or that is presented to him or her by the alien or the Service.” 8

        C.F.R. § 1003.19. This includes information regarding the alien’s status as an indigent

        person. See Hernandez v. Sessions, 872 F.3d 976, 991 (9th Cir. 2017) (affirming District

        Court’s consideration of ability to pay and alternative forms of conditional release in a

        determination of bond proceeding).

    4. In this case, Respondent should be released on his own recognizance, released on

        conditional parole, or released on a $1,500 bond because he does not pose a flight risk, he

        is not a danger to the community, and he is an indigent teenager. Further bases for release

        are 1) the length of his ICE detention and the impossibility of an USCIS interview in the

        foreseeable future, and 2) the risk to his mental and physical health of continued, indefinite

        detention and transfer to adult detention, including two weeks of quarantine, given both his

        depression and COVID-19.

 WHEREFORE, Respondent respectfully requests that Your Honor schedule a bond hearing in the

 next three weeks. Undersigned counsel is unavailable the week of October 26-29. Respondent’s

 testimony is expected to take two hours, including Spanish interpretation. Respondent requests

 that an audio recording of the hearing be made.




                                                                                                  011
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 13 of 59 Page ID
                                 #:41727




                Exhibit
                  E


                                                                         012
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 14 of 59 Page ID
                                 #:41728




                                                                        013
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 15 of 59 Page ID
                                 #:41729




                                                                        014
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 16 of 59 Page ID
                                 #:41730




                                                                        015
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 17 of 59 Page ID
                                 #:41731




                Exhibit
                  F


                                                                         016
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 18 of 59 Page ID
                                 #:41732




                                                                         017
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 19 of 59 Page ID
                                 #:41733




                                                                         018
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 20 of 59 Page ID
                                 #:41734




                                                                         019
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 21 of 59 Page ID
                                 #:41735




                                                                         020
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 22 of 59 Page ID
                                 #:41736




                Exhibit
                  G


                                                                         021
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 23 of 59 Page ID
                                 #:41737




                                                                         022
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 24 of 59 Page ID
                                 #:41738




                                                                         023
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 25 of 59 Page ID
                                 #:41739




                Exhibit
                  H


                                                                         024
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 26 of 59 Page ID
                                 #:41740



                                       Amy J Cohen MD
                                    815 North Harper Avenue
                                   Los Angeles, California 90046
                                         (339) 223-0695
                                      amy@everylastone.org



                                  PSYCHIATRIC EVALUATION

 NAME: B                      B             B
 Date of birth:
 Age: 17 10/12
 Alien number:


                                         QUALIFICATIONS
 My name is Dr. Amy J. Cohen. I am licensed to practice medicine in the state of California. I
 received my medical degree with honors from the Perelman University of Pennsylvania School of
 Medicine and completed my medical internship, psychiatric residency, and child fellowship training
 at Harvard Medical School. I am a Child Psychiatrist with over 30 years of experience working with
 traumatized populations of children and adults, most recently those seeking asylum from Central
 American countries and placed in American detention programs, including MPP, ORR facilities, and
 ICE facilities. I have published articles on the impact of trauma on children fleeing violence in
 these countries and those separated from parents. I have reviewed the scholarly and research
 literature on effects of trauma on the mental and physical health of asylum-seeking and other
 children. I have testified about the impact of current immigration policies on child health before
 the Senate of the United States. I serve as a principal mental health consultant to Flores Settlement
 Agreement counsel and in that role have had the opportunity to interview and examine many
 children within immigration detention systems.


 Also within my area of expertise is the impact of both juvenile and immigration detention on youth,
 especially those with histories of trauma. I served as lead psychiatrist at Alameda County Juvenile
 Hall in California for approximately 2 years and, during that time, served a population of up to 200
 incarcerated youth, many of them verifiably gang affiliated. I also ran a consultation service for
 Superior Court judges presiding over juvenile cases. I have served as a trauma expert on a California


                                                   1
                                                                                                      025
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 27 of 59 Page ID
                                 #:41741


 State probation board examining and dispersing grants to programs offering alternatives to youth
 incarceration.


 I serve as the Executive Director of an organization called Every. Last. One. We have partnerships
 with government and non-governmental organizations in the countries of the Northern Triangle of
 Central America and in Mexico. Among our many other services, my organization provides carefully
 screened sponsors for children in immigration detention who do not have the ability to be released
 to family members. I am fluent in material pertaining to the presence and impact of gang activity on
 children, youth, and families in Central America, particularly in Honduras and Guatemala. I have
 interviewed over 100 asylum-seekers from these areas whose lives have been impacted by gang
 activity, have visited Honduras gathering information on gang activity, have read extensively on the
 issue, and have discussed this topic with many of our partner organizations in Central America.


                  CASE SUMMARY/DIAGNOSES/RECOMMENDATIONS
 B                  B           B is a 17 10/12 year old Guatemalan youth who has been in various
 forms of continuous detention since March of 2017, and currently resides at Cowlitz County
 Juvenile Detention Center in Washington State, where he is a detainee of Immigration and Customs
 Enforcement (“ICE”). Although the State of Maryland deemed B                  safe and ready to be
 released into the community following 1.5 years in youth detention with programming, he was, on
 the day of that release, picked up by ICE and has been continuously incarcerated - with no
 programming - since that time, despite no further crimes or behavior warranting a sentence of this
 sort. The government has deemed B              “too dangerous” to be released despite the few
 incidents in which he has engaged and which have all represented low-risk, impulsive behavior
 typical of adolescents with similar histories. If adjudicated in a juvenile (or criminal) court, he
 would never receive such a sentence for these behaviors. In a myriad of ways, B             has
 demonstrated his commitment to work on the issues of anger and frustration which followed a
 difficult childhood of trauma, betrayal, loss, and the sort of isolation and deprivation that these
 years of incarceration have inflicted on him. His ability to manage his feelings has demonstrably
 and impressively improved. He demonstrates absolutely no signs of psychopathy or sociopathy
 suggesting an underlying constitutional dangerousness. The label of “gang affiliation” appears to
 represent “guilt by association” and is not supported by data, including his comportment over the
 course of his incarceration.



                                                     2
                                                                                                       026
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 28 of 59 Page ID
                                 #:41742


 B        ’s current Diagnoses include the following:
         Posttraumatic Stress Disorder, chronic, without dissociation
         Major Depressive Disorder, Moderately severe
         Adjustment disorder with depressive and anxious features
         Rule out Attention Deficit Hyperactivity Disorder, inattentive type


 It is highly recommended that B          be released from Cowlitz as soon as possible. This setting is
 harmful to not only his psychological but also his physiological well-being and fails to meet many of
 the standards for safe and secure care for children and youth in government immigration custody.
 He should be released into a setting which can enable him to catch up on the many developmental
 tasks of which he’s been deprived over the course of, especially, the last two years. This includes
 academic as well as general life-education, self-regulation, socialization, membership in a family unit
 and community setting. He would be best placed away from proximity to all prior traumatic
 affiliations, ideally on the west coast. He would do best within a family setting where he can receive
 consistent kindness and nurturance appropriate to a teenager. He requires ongoing therapy to assist
 him with reinforcing and expanding his coping skills, understanding and embracing his own identity
 and history, and developing goals which are both positive and realistic. He would also benefit from
 a mentorship by an older male in, perhaps a community program. This mentor would ideally be
 male and Latino, and have a good understanding of the dynamics and pressures attending to those
 raised in gang-infested communities.




                                          INTRODUCTION
 B                  B           B (“B          ”) is a 17 year, 10 month old Guatemalan youth,
 currently in ICE detention at the Cowlitz County Juvenile Detention Center in Longview,
 Washington. He has resided there since June of 2019 when he was transferred from the Abraxas
 Academy (ICE detention program) in Morgantown, Pennsylvania. B                 has been continuously
 incarcerated, in one form or another for 3½ years, since March 1, 2017, when he was taken initially
 into adult, and then into juvenile custody to serve time for first degree assault and carrying a
 dangerous weapon with intent to injure. He was paroled and due to be placed on GPS monitoring
 on October 18, 2018 when he was taken into ICE custody and detained at Abraxas Academy. He


                                                    3
                                                                                                       027
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 29 of 59 Page ID
                                 #:41743


 remained at Abraxas until June, 2019 when he was transferred to Cowlitz. This report has been
 requested by B        ’s attorneys for the purpose of assessing his psychological status, including his
 current level of dangerousness if released into the community.


 For the purpose of evaluation, I initially met with B         via computer video for 3.5 hours on July
 27th, 2020. A second interview was conducted on July 29th for approximately 2 hours. Present on
 both calls was a Spanish to English interpreter. To assist with my evaluation, I have been provided
 extensive written materials which I have reviewed, including B         ’s original charging documents,
 reports from Abraxas (including social worker and psychiatrist report), letters from various of
 B        ’s teachers and contacts both at Abraxas and at Cowlitz, and incident reports from both
 Abraxas and Cowlitz. Of note is that no psychological or psychiatric evaluation appears to be
 available from B        ’s time in Cowlitz.


 B        is currently on psychotropic medication: Hydroxyzine 50 mg by mouth in the morning and
 at bedtime. Hydroxyzine is an antihistamine most commonly used to treat the itching associated
 with allergies but sometimes prescribed for anxiety due to its sedating/calming effects. It is
 relatively short acting. He is taking no other medication and reports that, so far as he is aware, he
 has not seen or been evaluated by a psychiatrist since coming to Cowlitz.


                                       LIFE IN GUATEMALA
 B        was raised by his maternal grandparents, with whom he was left at about age 3, when his
 mother departed for the United States with his older half-brother, Nelson. He has no early
 memories of his mother, did not have contact with her during his early childhood and was told that
 his father had died when he was about 3 months old. He spent his early years believing that his
 grandparents were his parents.


 B        has described his life in Guatemala as very difficult. The family was poor with many
 mouths to feed - 5 cousins, B        , his sister, his brother, Edwin (2 years older) and his uncle, Jose
 Victor - and never enough food and clothing. B            reports that both of his grandparents were
 verbally and physically abusive toward him and the other children on a daily basis, mocking them,
 calling them names, beating them to the point of leaving bruises and bloody cuts, forcing them to
 kneel for hours on corn kernels. B            had few friends and was taken under the wing of his big
 brother, Edwin and his Uncle Jose Victor, about 11 years his senior.


                                                     4
                                                                                                         028
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 30 of 59 Page ID
                                 #:41744




 At some point around age 7 or 8 B           recalls that he was put on the phone with a strange
 woman, told by his grandmother that he had to speak with her. Afterwards, his grandmother told
 him that this was his mother on the phone and B           , confused, recalls asking, “how many
 mothers do I have?” Only then was he told that the man and woman he’d regarded as his parents
 were actually his grandparents and that his mother was a woman he didn’t know who lived in a
 country far away. He reports that he was very upset and angry. He became resentful and rebellious.


 Through my work with NGOs in Guatemala, I have been informed on multiple occasions that the
 area in which B          and his family lived has been the target of gang activity for many years. In
 our interview, B         shared that, although young, he was aware of the violence, of the need to be
 always careful, of hearing gunshots on the street. He reports that this made him afraid of “the bad
 people”, as he thought of them. He says that, even as a small boy, he knew that he wanted to grow
 up to be “a good person”, which was important to him.


 At some point, B          was told that his mother wished to bring him and Edwin to the United
 States to live with her. He arrived at around age 11, having walked through Mexico for about a
 month, often through frightening terrain. Edwin was 14 at the time and seemed far older. B
 relied on him to protect and care for him. Shortly after arriving in the United States, B
 learned that the girl he had regarded as his girlfriend in Guatemala had become ill and died. He
 reports having felt profoundly sad about this and continuing to grieve her to this day.


                                  LIFE IN THE UNITED STATES
 B        says that life in the United States was difficult. His mother was living with a partner he’d
 never met and with his elder half-brother, Nelson, who was somewhat hostile to him. She was
 diagnosed with cancer, was ill and in treatment. B          and Edwin knew no one and so spent
 much of their time with their uncle, Jose Victor, who had arrived before them, had lived with
 B       ’s mother, and was now associating with members of MS-13. B                admits that he spent
 some of his time in the company of MS-13 members, as he often tagged along with Edwin, and
 these were the boys with whom his brother hung out.


 Ultimately, Edwin too would join MS-13 but he and Jose Victor were determined to keep B
 away from this life. B        reports that his uncle and brother blocked all attempts of fellow gang-


                                                    5
                                                                                                     029
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 31 of 59 Page ID
                                 #:41745


 members to recruit him. They told him that this was not the life for him - that it was dangerous and
 violent and that they believed that B          was intelligent and destined for better things. B
 says he trusted their advice and persisted in his wish to do something “good” with his life.. He
 resisted the resulting harassment and pressures from MS-13 members to join.


 B        did make one friend - Kevin - who he knew to be an MS-13 member, as were so many of
 the Latino boys in his neighborhood. He felt that his friendship with Kevin was distinct from
 Kevin’s gang membership. B              began dating Kevin’s sister, Joselin. So the events that were to
 follow were a shock to him.


 At some point, for reasons unknown, Kevin had decided to leave MS-13 and to instead join the rival
 gang of Mara 18. While Kevin knew that B                 was not gang affiliated, Edwin’s affiliation was
 enough to have made B           a target. Also of note is that, at the time, B           had grown taller
 and his appearance was almost identical to his brother’s. They often shared clothes and many people
 said they looked like twins. It is unclear whether others (both gang members and the police) may
 have mistaken the two for each other.


 One day in the late winter of 2017, B            was walking through a park when he found himself
 surrounded by members of Mara 18, Kevin amongst them. Kevin carried a baseball bat while the
 others had BB guns. While the others trained their guns on B              , Kevin attacked with the
 baseball bat, fracturing B        ’s arm as he attempted to protect his head and face from Kevin’s
 blows. Taken to the hospital, B           was told that he must keep his arm in a cast for 6 weeks.


 B        did not go to the police. Edwin felt they must personally retaliate against those who had
 attacked him. If not - Edwin warned - they would be seen as weak. B                 - and perhaps other
 members of the family - would be attacked again, and Edwin would lose face with those in MS-13.
 B        resisted his brother’s pressure to retaliate but ultimately agreed to join him. On February
 10, 2017, Edwin brought a BB gun and B              pocketed a machete that he’d never before carried.
 They set off for a school bus stop where they knew Kevin would be arriving.


 B        has consistently maintained that his only purpose in joining his brother in attacking Kevin
 was to show loyalty to his brother and to prevent further attacks by demonstrating to both MS-13
 and Mara-18 that he would not tolerate being harassed. He is emphatic when he states that he did


                                                      6
                                                                                                         030
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 32 of 59 Page ID
                                 #:41746


 not wish to seriously hurt Kevin, but just to scare him and send this message. For this reason, he
 did not use the machete that he had brought, but rather held it in one hand, away from Kevin, while
 striking him with the fist of the other hand. Despite all that had transpired, B           says that he
 continued to care for Kevin, that he felt badly, guilty even, when pummeling him. He also didn’t
 wish to upset Kevin’s sister, Jocelin, who was now B           ’s girlfriend. He states that - had he
 wished to truly harm Kevin - it would have been a simple thing to use the machete to do so, and that
 this was never an option for him.


 I have now viewed a partial video of the attack on Kevin, from what appears to be a few minutes
 into it until its completion. Of note is that - more than anything - this resembles a fist fight
 rendered unfair only because it was two boys against one. However, it appears in the video that
 B         barely participates and that it is actually his brother who principally pummels Kevin while
 B         stands at a distance. The machete is clearly tucked between B            ’s legs in a manner
 that is far more likely to injure B        than Kevin. It is also evident in the video that B
 could easily have brandished and used that machete had he wished to truly hurt Kevin. In short, the
 video substantiates what B            has consistently related regarding this incident: that he was deeply
 ambivalent, not prone to violence, and that his intention was really to “scare” Kevin, and never to
 truly hurt him. Of note is that, at the end, all parties walk away on their own steam without any
 obvious serious injuries.


          INDICTMENT, ULTIMATE CHARGES AND JUVENILE DETENTION
 B         and his brother were arrested on the day of the attack. He was taken initially into the
 custody of the police and then released to his mother. On March1, 2017, at age 14, he was taken
 into adult custody where he remained until his transfer to juvenile detention in January of 2018.
 While the initial indictment included an array of charges, ultimately B           stipulated to and
 served time for two charges: first degree assault, and carrying a dangerous weapon with intent to
 injure. Once transferred to juvenile detention, B           would remain there until probation was
 granted on October 18th, 2018. In all, B            would serve nearly 19 months for the attack on
 Kevin.


 Meanwhile, both his brother, Edwin, and his uncle Jose Victor were deported to Guatemala.




                                                      7
                                                                                                           031
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 33 of 59 Page ID
                                 #:41747


 B         ’s juvenile detention time was spent at The Victor Cullen Center in Sabillasville, Maryland.
 He describes this as a valuable placement for him, one in which he feels he received a great deal of
 support which taught him how to far better recognize and manage his emotions. He was diagnosed
 with Major Depression, Attention Deficit Hyperactivity Disorder, and Insomnia and received
 medication to treat all of these mental health issues. He took yoga classes and learned meditation
 techniques to help him to manage more successfully his moments of anger or frustration. He had
 weekly therapy sessions conducted in Spanish, which he found very useful. For the first time he was
 given an opportunity to reflect on and process all that had transpired in his life and to begin to
 envision a future away from and very different than that of his brother and uncle.


 In addition, at Victor Cullen, B        discovered a love for learning and found that he could be a
 good and productive student. At times he was rewarded for being the “student of the week”. He
 felt a sense of pride in his growth and accomplishments and looked forward to putting them into
 practice once he was released into the community. This was due to happen on October 18th.


                         ICE DETENTION - ABRAXAS AND COWLITZ
 On the day of his release from Victor Cullen, B            was on his way to the GPS monitoring office
 to be fitted with an ankle monitor when he was stopped and taken into ICE custody. This began
 what would be additional years of detention. At this point, B           has now spent more time in
 locked detention in the United States - nearly all of his adolescence - than he has living in
 circumstances that would more normally support the healthy development of an adolescent boy.


 His first ICE placement was at the Abraxas Academy in Morgantown, Pennsylvania. While Abraxas
 is advertised as a “treatment facility” for (generally multiply) offending youth, the youth in ICE
 detention were not exposed to the rich array of programming otherwise available to Abraxas
 residents and which had been so helpful to B            at Victor Cullen. While B         had weekly
 appointments with the psychiatrist, these were uniformly conducted in English, in which B
 was not fluent. As a consequence, the sessions were short - generally no more than 5 to 10 minutes
 - and B         spoke little.


 He reported to staff that he was not receiving the medication which he felt had helped him while at
 Victor Cullen. About 6 weeks after his arrival at Abraxas he was evaluated by the psychiatrist there.
 Of significant note is that many aspects of B           ’s history in Dr. Manfredi’s subsequent report


                                                     8
                                                                                                      032
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 34 of 59 Page ID
                                 #:41748


 are inaccurate. This includes his charging and detention history, such as the claim that B          had
 “hacked a man with a machete” (which he had not done) and was consequently arrested for
 attempted murder. However, he did diagnose B              with an “unspecified mood disorder” and a
 rule out of Attention Deficit Hyperactivity Disorder (“ADHD”). He re-prescribed Prozac 20 mg
 daily (a small dose) for depression and Trazodone 100 mg at bedtime for sleep. He discontinued
 B        ’s medication for ADHD. Subsequently, it is reported, Trazodone was removed from the
 pharmacy at Abraxas and was replaced with Hydroxyzine, a less effective sleep aid. There is no
 indication that in the subsequent 7 months of B           ’s stay at Abraxas he was ever again evaluated
 for the efficacy of his medication.


 As time passed with little programming and increasing isolation without hope of release, B              ’s
 mood began to plummet and he felt that the medications were no longer as helpful as they’d been.


 Few youth occupied ICE beds while B             was at Abraxas and so there were few other youth
 with whom he could socialize, as detained American youth generally spoke no Spanish and were
 kept there for only a week or two before they were released. B            reports that many American
 youth were hostile toward the ICE detainees and that one guard hit him in the stomach and was
 removed from the program as a consequence. For 3 straight months, B                was the only youth
 detained by ICE at Abraxas. He felt isolated, increasingly depressed, and lonely. He was confused
 and frustrated by the sense that he was being forced to serve yet another sentence for a crime he’d
 committed nearly two years earlier, despite having made progress and evolved healthy personal goals
 while at Victor Cullen. He was no longer the 14 year old who’d committed those crimes, was no
 longer in touch with his brother or uncle, had no interest in gang activity, but was being deemed too
 “dangerous” to move into a real life. There was no one with whom he could really talk, other than a
 single teacher with whom he formed a bond. There was no real therapy, no classes to reinforce
 skills for dealing with his growing depression, and the frustration and hopelessness that came with it.


 B        admits that he got into trouble at times when this frustration would overtake him. He
 wished he’d had the yoga or meditation classes to help him to manage this. At times he would lash
 out towards peers with words or his fist. B           says that he now regrets this behavior, that he
 appreciates that this was not a mature or constructive way to manage his anger and frustration or
 conflicts which inevitably arose in such a setting.



                                                       9
                                                                                                         033
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 35 of 59 Page ID
                                 #:41749


 Ultimately, in June of 2019, left entirely alone with no other ICE kids with whom to socialize or
 identify, B        had an incident at Abraxas. Of note is that a letter from his then-teacher, who
 had seen him just before this incident, indicates her belief that B          ’s subsequent outburst was
 actually provoked by a guard. B            described the incident to me in the following way: He says
 that he had been gifted some Doritos - a very rare treat that he was looking forward to enjoying, but
 was not technically permitted. One of the guards - from whom he’d experienced hostility on
 previous occasions - had suddenly demanded that B                be searched, claiming that he was
 looking for “gang cards”. While B            denies that he’d ever had such cards, he knew that, if the
 coveted Doritos were discovered, he would not only be forced to relinquish them but would also be
 dropped a level. He insisted that he didn’t have these cards but reports that the guard “came at me”
 anyway. B          lashed out, striking the guard in the face.


 Shortly thereafter he was transferred to Cowlitz. Despite having to pay $200 for transportation,
 B        ’s mother had visited him as often as she could at Abraxas. His move to across the country
 to Cowlitz meant that these rare, comforting visits would end. He has not seen his mother, nor any
 other family, since June of 2019. Since his detention, his mother has met and married a man who
 B         has not been able to meet. The move also meant that B                missed his scheduled
 USCIS interview (scheduled for 10 days after his transfer) and, due to the distance, he was forced to
 relinquish the attorney who had been with him from the beginning.


 B         describes life at Cowlitz as tedious, with long unscheduled hours with nothing at all to do.
 There is no programming, there are no groups. Other than departing the facility for outside
 appointments, the youth are given NO outside recreation or other time. With the increased
 restrictions imposed by the pandemic, school time is sometimes limited to 1.5 hours per day, never
 more than 3 hours per day. Much of the remainder of his time is spent locked into a solitary cell.
 This includes meals. Inside recreation is limited to 30 minute visits to the gym, often no more than
 twice per week.


 B        ’s cell, like all the cells, is solitary, and he is permitted to have only one deck of cards, two
 photos, two books and a bible. As the library has only about 10 books in Spanish, B                 reports
 that he has read them multiple times just to pass the time. B             likes to read, but he is not
 permitted to receive books as a gift. Mostly, he sleeps. There is one guard who he likes and
 converses with but no one else who has formed a relationship with him or who seems to care about


                                                     10
                                                                                                              034
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 36 of 59 Page ID
                                 #:41750


 him. He struggles to talk with his mother, as he can only call her late in the evening, after she has
 finished work, when she is generally exhausted. Her shifting work schedule means that sometimes
 he cannot reach her at all.


 Time on the unit is spent in a single day room, where social distancing now means that youth must
 sit at separate tables. There is a television on, but it is perpetually tuned to English-language
 programs, as county youth detainees have complained about Spanish programs and no compromise
 or concessions are demanded by the guards.


 Like the other ICE detainees, B          must clean the bathrooms each day if he is to remain on the
 highest designation reflecting good behavior. He is not paid for this work, but will be dropped a
 level (losing both privileges as well as his now excellent record of behavior) if he fails to do it. All
 the boys are aware that they will be denied release without remaining on the highest level (Level 4)
 and so that failure to clean the facility bathrooms could mean denial of release.


 B        has had two noteworthy incidents of behavioral issues at Cowlitz. The first, in November
 of 2019, involved his having written “MS-13” on his computer keyboard. While he initially denied
 that he’d done this - claiming that it had been done by the resident before him - he ultimately
 admitted that he had. He states that he was told by other residents who were validated MS-13
 members at Cowlitz that he must do this, and was fearful of the consequences if he did not. He
 knew that reporting that this pressure had been the source of the infraction could get him seriously
 injured or worse by those boys. This conforms with my professional experience of reports by other
 youth inside such facilities: that those without gang affiliation are often compelled by validated gang
 members to show loyalty or face dire consequences. And that those consequences will be far worse
 should they report the source of their infraction and get those gang members into trouble.


 B        ’s second incident occurred in January of 2020 with a friend of his, the only other ICE
 detainee at Cowlitz at the time. Both boys report that they had spent the night before kept awake by
 constant taunting, insults to their mothers, and banging on the walls by a group of the American
 youth inmates, and that this went on for hours. Cowlitz reports confirm that there were insults and
 harassment. While three of the boys who’d engaged in this behavior had been punished with
 restrictions, the fourth was permitted to be out and was at lunch. Exhausted and angry after having
 been kept awake the night before, B           and his friend initiated a fist fight with this fourth boy.


                                                    11
                                                                                                         035
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 37 of 59 Page ID
                                 #:41751




 B          states that after this January incident his efforts to improve his manner of coping with
 frustration redoubled. While he has since faced other incidents reflecting what he feels to be
 unfairness or taunting by other boys, he has returned to his use of breathing techniques, yoga,
 singing, reading his bible, and general relaxation and sleep to manage what is a very difficult and
 empty existence.


 Over this time, B         ’s attorneys state that he has repeatedly asked that he be offered release to a
 location distant from his mother’s Maryland home. While he would like to see her, he fears that he
 will again be the target of violence from the gangs residing there. He states that he fears for his life
 should he return there or to Guatemala. He has no wish to engage in gang activity, wants to move
 into a healthy and productive adult life, and fears that efforts to retaliate or recruit him will endanger
 both his well-being and his future.


 Over the past weeks my organization has located a family currently living in Washington State who
 are committed to sponsoring and supporting B              in all efforts to manage his traumatic past, the
 issues he has faced, and the life he envisions and wishes for himself. He and this family have met
 several times on computer video and continue to dialogue authentically about any concerns that he
 or they might have. Of note - and consistent with my considerable experience with other detained
 children offered the tangible hope of release through such meetings - B             ’s attorneys report
 that his spirits have been much improved and his obsessional questioning about his court date has
 stopped.


                                       MENTAL STATUS EXAM
 Appearance/Behavior: B             presented as a quiet, well-groomed, normally developed 17 year old
 wearing detention garb. He appeared somewhat shy or anxious at first, making little eye contact, but
 as he relaxed his demeanor changed and he was more direct and forthcoming, showing a broader
 range of emotion and appearing to look more directly into the computer. He was fully cooperative
 during the interview, appearing to answer all questions truthfully, if, perhaps, partially.


 Speech: B           spoke through a Spanish-English interpreter, although it was evident that he at
 least understood a great deal of English. This is common with those who are only partially
 bilingual, especially in the context of such an interview, where emotionally loaded questions are


                                                     12
                                                                                                           036
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 38 of 59 Page ID
                                 #:41752


 asked. The capacity to speak in one’s native language makes answering such questions thoroughly
 much easier for those for whom English is not their native language. There was no tangentiality.
 Speech was normal in rate with some reduced modulation. He often needed to be reminded to
 speak up and into the microphone. Difficulty hearing him may have partially been a function of the
 technology


 Thought: B          showed no evidence of psychotic process or content. Thought process appeared
 coherent and appropriate to topic. He admitted to episodic flashbacks to various traumatic incidents
 in his life, including hearing that his grandparents were not his parents, violence that he witnessed
 from a distance as a child in Guatemala, the beating by Kevin with guns pointed at hm by others in
 Maryland. He reports obsessional worry about his future, fear over his safety in Maryland or
 Guatemala, and a deep wish to be released from detention “so I can do something good with my
 life”. He reports periods of hopelessness to which he responds by reading his bible and singing
 positive songs to himself, both of which he states are helpful to him. While he has flashes of
 suicidal ideation during moments of hopelessness, these are not accompanied by intent or plan. He
 denies any thought, intent, or plan to harm others.


 Affect: B       ’s affect was constricted and while he was able to flash a smile at moments, he
 appeared often sad and somewhat anxious. He denied the overwhelming moments of anger or
 frustration that had impelled impulsive behaviors in the past, stating that he is now better to see
 them coming and to intervene with exercises which reduce their intensity.


 Mood: “OK”. B            says he last remembers being “happy” when he was at Victor Cullen. He
 doesn’t know if this is due to the medication he received there or to the skills he was learning and
 the overall supportive and positive environment there. He admits to feeling depressed and bored
 very often and spending as much time as possible sleeping to escape the boredom.


 Movements: B          ’s legs were noted to be somewhat restless, but there were no truly abnormal
 movements. No tics.


 Cognition: B         did appear to have some difficulty maintaining focus and concentration. For
 example, he often needed reminders to speak into the microphone, which appeared to be the



                                                   13
                                                                                                         037
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 39 of 59 Page ID
                                 #:41753


 function of “forgetting” rather than any lack of cooperation. He appeared to be of average to
 above average intelligence.


 Insight: Given the relative paucity of psychological treatment he’s received, B        ’s insight
 appeared to be quite good. While he may not have been able to make connections between some of
 his feelings and issues in his past, he was very aware of his past tendency to respond impulsively and
 in somewhat destructive ways when triggered to feel frustration or anger. He appeared to take
 responsibility and be actively working to manage his emotions more successfully.


 Judgment: At present, and for the past 9 months, B           ’s judgement appears to be excellent,
 especially given the level of tedium and stress he has experienced in detention. He has determined
 to stay out of trouble, to manage his responses to provocation with greater equanimity, and to do all
 that he must do to sustain the best possible behavior in his current setting. That he has succeeded
 and received no incident reports since January is a testimonial to his good judgment.


                                            DISCUSSION
 B                 B            B is a 17 10/12 year old Guatemalan youth who has been in
 continuous detention since March of 2017, when he engaged in an episode of violence directed
 toward another youth who, he reports, had attacked him earlier with force which could have killed
 him if applied to his head, but which broke his arm when he lifted it to protect himself. This
 incident was planned and encouraged by his older brother who was a validated gang member and
 lived with the rules governing life in gang-dominated areas: retaliate against violence directed to you
 or face the consequences in the form of additional violence and loss of respect from one’s peers.
 While B         carried a machete with him and certainly could have used it to seriously harm Kevin,
 there is no evidence of any machete injury, and B          has all along maintained that he had no
 intention of using it to do anything other than frighten Kevin. He insists that he chose to hurt
 Kevin only with his fists, despite Kevin having used potentially lethal force on B         with the
 baseball bat.


 Having interviewed more than 100 people who have been targets of gang violence in Central
 America, examined the literature about these gangs, and interviewed those in Honduras who have
 first hand knowledge of their operations, I have a professional understanding of how they operate.
 The gangs of Central America are very different than those of the United States. They tend to


                                                   14
                                                                                                       038
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 40 of 59 Page ID
                                 #:41754


 operate more as criminal corporations, with children at the very bottom of the worker paradigm.
 The lines are often blurred between corrupt officials/police and these criminal enterprises and
 uniformly people are at greater danger if they report crimes to the police than if they stay quiet and
 flee. For children without parents with the means and will to protect them, they are on their own in
 this dangerous world. Those who resist the efforts of gangs to recruit them - even very young
 children - are often found in the town square with their throats cut as a warning to others.


 B         was fortunate in that the gang membership of his uncle and older brother enabled him to
 resist such membership without the consequences which would ordinarily have followed such
 resistance. He described to me that he had seen the control held by cartels over children and others
 who worked for them and the terrible violence. This has left him with chronic anxiety and specific
 fear regarding any personal proximity to gang members, along with episodes of flashbacks to the
 attack carried out on him.


 B         shows no signs of psychopathy whatsoever. It is clear that this violence often troubled
 him deeply.


 It is notable that all of B      ’s episodes of poor behavior have been entirely normative for youth
 of his age, history of deprivation and poverty, exposure to what it means to be disrespected and
 how to counter this. Over the course of my work as the lead psychiatrist at a Juvenile Hall in
 Alameda County, California, I witnessed many, many instances of kids “losing it” from a toxic
 combination of traumatic histories, inadequate treatment, lack of good role modeling, hopelessness
 for their future, and the incarceration which itself often underscored their experience of
 hopelessness. Using one’s fists in these situations would never have resulted in long term
 incarceration for these youth, and certainly not in a permanent designation of “dangerousness”.
 B         is not a boy who has ever engaged in violence with a weapon (despite having carried one to
 his assignation with Kevin) and has lashed out impulsively in a manner wholly consistent with his
 history, age, isolation, protracted detention. His capacity to now manage more successfully his
 impulsivity is likely a matter of increased brain maturity mixed with a strong determination to do
 well and have a real future and healthy life for himself.


 In my professional medical opinion, the circumstances of incarceration of ICE youth at Cowlitz are
 dangerous for those who are placed there. Physiologically, the complete absence of exposure to


                                                    15
                                                                                                      039
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 41 of 59 Page ID
                                 #:41755


 sunshine undoubtedly diminishes Vitamin D levels (which are never tested), resulting not only in
 impaired calcium absorption and bone development, but also in problems with depression and
 mood modulation. The lack of fresh air and sunshine also renders these youth more at risk of
 contracting infectious illnesses, such as COVID. Children need exercise and exposure to the
 outdoors to grow. Both girls and boys - but boys in particular - require DAILY opportunities to find
 healthy outlets for their energy. In addition, their bodies require regular exercise not only to advance
 bone and muscular growth, but also to enable cardiovascular health. Both the psychological and the
 physiological health of this boy has been imperiled by the conditions of his detention.


 Solitary cells are demonstrated to be psychologically (and likely physiologically) damaging for all
 youth with histories of trauma. The chronic anxiety these children endure is significantly worsened
 while locked into a small space for hours, forced to endure their memories and fears without respite
 or distraction or even just the comforting company of others. Given that his anti-depressant was
 abruptly stopped (for no apparent reason and without any evaluation from a psychiatrist evident
 from Cowlitz), it is remarkable that B          has, amongst all of these factors, managed to sustain
 himself with such forbearance. It is no wonder that he spends as much time as he can sleeping.


 I do believe that B          is clinically depressed and likely has been for these past nearly 3 ½ years
 of incarceration. Due to their high metabolic rates, adolescents - especially adolescent boys -
 generally required a higher dose of psychotropic medication than do adults to achieve full efficacy.
 Further, they often require higher doses of medication as they grow and in response to increased
 stressors. B          ’s Prozac was begun on the smallest of therapeutic doses. Both his body weight
 and his stressors have significantly increased since that time. He could definitely benefit from a re-
 trial of medication. However, most of all, he needs two sorts of therapeutic treatment: a Spanish-
 speaking therapist familiar with the issues of youth from this sort of population and a “mentor”,
 ideally Latino, who could serve as a strong male role-model to help B            further develop his
 sense of self and who understands the kind of cultural and familial pressures from which B
 has come and which have propelled the issues he’s had in the past.


 I also feel that B         may well have ADHD of an inattentive type. His pleasure and success in
 school in Victor Cullen - while he was on stimulant medication - strongly suggests that historic
 problems with school may well have been grounded, in part, in problems with focus and
 concentration. Boys, especially, with inattentive type ADHD, tend to be under diagnosed and can


                                                     16
                                                                                                        040
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 42 of 59 Page ID
                                 #:41756


 benefit educationally, socially, personally and interpersonally from the proper medication. In any
 event, there appears to have been no appropriate evaluation for ADHD done since B               ’s
 departure from Victor Cullen. At the very least, this should be undertaken.


 The experience of this traumatized youth over the period of, particularly, the last approximately 2
 years, has been one of, at best, severe deprivation. This is a time when the brain and body’s needs
 for growth are not only nutritional but also physical, social, educational, familial. During this time,
 B        has been deprived of anything approaching adequate conditions to meet his cognitive,
 physiological and psychological needs for growth. It is remarkable that he has managed so much on
 his own, especially given his history of trauma.


 There is nothing to indicate at this time that B        represents a danger to others. If his current
 circumstances have not provoked more dangerous behavior than outbursts with his fists, a real life in
 which he is exposed to the conditions needed to grow and thrive - and in which he has even more
 reason to continue to manage in healthy ways any negative impulses or feelings - is very unlikely to
 provoke dangerous behavior. He has no history suggesting any psychopathy or real sociopathy. He
 has never engaged in a myriad of criminal behaviors one sees in youth with his history.


 Further, B        ’s behavior is not consistent with that of youth who are truly gang-affiliated. Such
 youth almost invariably carry and cling to the stigmata of their gangs, especially in high-stress
 settings like incarceration, where the shame of powerlessness can be offset by a kind of bravado
 offered by such an affiliation. This affiliation represents, for gang members, a kind of “substitute
 family” which helps to offset anxiety and isolation. In my years of working with incarcerated youth,
 I have never seen a single gang member who failed to use that affiliation as a coping mechanism
 through even short periods of detention, often with an aggression meant to warn off others and to
 elevate their own status amongst peers. B          has demonstrated no such behavior whatsoever.
 His outbursts have been just that: the outbursts of a distressed and frustrated teen and not the
 more strategic actions of a menacing presence.


 B        certainly needs psychological supports to help him to continue to develop strategies for
 managing his responses to past trauma and to grow past the wounds that this trauma - combined
 with his protracted incarceration - has no doubt inflicted on his sense of self. But B          needs
 the simple things that all healthy growing adolescents and young adults need: loving relationships


                                                    17
                                                                                                        041
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 43 of 59 Page ID
                                 #:41757


 with appropriate boundaries, consistent positive role models, educational resources, positive
 stimulation in the form of healthy social relationships, community engagement, and discovery/
 development of his own interests and talents. He has been entirely deprived of these things for
 most of his adolescence and this has likely resulted in both psychological and physiological cost to
 him.


 Should B         fail to acquire these sources of nurturance - should his detention continue or he be
 deported back to Guatemala - it is my firm belief that this system would have inflicted on him
 irreversible injury. He is begging for a life with possibility and away from gangs. He has shown his
 strong motivation to learn the tools he needs to deal constructively with conflict. He appears
 amenable to treatment for his past trauma and his ongoing symptoms of depression and, possibly,
 ADHD. In my professional opinion, if given these opportunities and permitted to reside away from
 a life that holds nothing but danger for him, he does not represent a danger to others.


                                      RECOMMENDATIONS
 1. B         should be released as soon as possible, ideally into a family/home setting far from
     Maryland and from the location of his last encounters with violent peers
 2. B         requires an evaluation and ongoing supervision by a psychiatrist who can monitor his
     medication and make adjustments as necessary
 3. He should engage in at least weekly therapy, if possible, with a Spanish speaking therapist who
     has experience with youth with B          ’s history and background.
 4. B         would benefit from community services which offer groups in skills such as yoga and
     mindfulness meditation, which he has used and found helpful in the past
 5. A male mentor would be enormously helpful to B               , ideally a Latino male with
     considerable experience working with those exposed to gang activity. My organization is likely
     able to help locate such an individual.
 6. B         should be enrolled in a school program as soon as possible to address the deficits that
     these years have inflicted and to assist him in meeting his goal of gaining a GED and, perhaps,
     attending college
 7. B         ’s love of reading should be rewarded with as much access to a variety of books - at
     least initially in Spanish - as possible. Understanding the constraints of safety during the
     pandemic, if possible, he should be able to visit a local library. If this is not possible, he should
     be permitted to access a virtual library so that he can satiate his hunger for reading on line.


                                                    18
                                                                                                       042
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 44 of 59 Page ID
                                 #:41758


 8. B         requires a good and complete physical exam with a full panel of laboratory studies.
 9. B         has repeatedly spoken of his love of the game of soccer and his wish to play. He
     would benefit in a variety of ways from finding a peer soccer group which he could join.




 Under penalty of perjury I swear that the foregoing is true to the best of my personal knowledge.
 Signed this 21st day of September, 2020




 Amy J. Cohen M.D.




                                                 19
                                                                                                    043
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 45 of 59 Page ID
                                 #:41759




                Exhibit
                  I


                                                                         044
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 46 of 59 Page ID
                                 #:41760




                                                                         045
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 47 of 59 Page ID
                                 #:41761




                Exhibit
                  J


                                                                         046
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 48 of 59 Page ID
                                 #:41762




                                                                         047
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 49 of 59 Page ID
                                 #:41763




                                                                         048
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 50 of 59 Page ID
                                 #:41764




                Exhibit
                  K


                                                                         049
     Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 51 of 59 Page ID
                                      #:41765

Paloma Norris-York

From:                              Shipley, Dan <ShipleyD@co.cowlitz.wa.us>
Sent:                              Friday, September 4, 2020 12:15 PM
To:                                Paloma Norris-York
Subject:                           re: B


Paloma Norris-York, B           asked if I would send you an email in regards to his behavior during his stay here at Cowlitz
County County Detention. B            has been here approximately 458 days and the majority of the time he has been
level 4 status. I praise him for being able to maintain a positive mindset while he fights his case. B       has only 1
major infraction during his time. This is amazing for how long he has been here. B           has always been very
respectful to staff and peers.




                                                              1
                                                                                                                 050
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 52 of 59 Page ID
                                 #:41766




                Exhibit
                  L


                                                                         051
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 53 of 59 Page ID
                                 #:41767




                                                                         052
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 54 of 59 Page ID
                                 #:41768




                Exhibit
                  M


                                                                         053
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 55 of 59 Page ID
                                 #:41769




                                                                         054
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 56 of 59 Page ID
                                 #:41770




                Exhibit
                  N


                                                                         055
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 57 of 59 Page ID
                                 #:41771




                Exhibit
                  O


                                                                         056
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 58 of 59 Page ID
                                 #:41772



                                     Declaration of Hans Peter Fink


     I, Hans Peter Fink, declare as follows:
1.   This declaration is based on my personal knowledge. If called to testify in this case, I would
     testify competently about the following facts.
2.   I am a 19-year old United States Citizen living in White Salmon, Washington with my mother,
     Patricia Fink.
3.   I am a student at the University of Washington in Seattle. I will be living at home for most of
     the 2020-2021 school year, studying remotely.
4.   I am committed to helping my mother provide for the physical, mental, and financial well-being
     of B
5.   I have spent more than seven hours talking with B           twice a week for the past six weeks
     via video conferencing and phone calls. He and I share many similar interests and we have
     formed a strong bond already. We are especially looking forward to playing soccer and fly
     fishing together outside. B        has written to me that he is excited to have an older brother
     who can give him good advice and help with his studies and improving his already good
     English. I am committed to assisting B          with his studies, introducing and integrating him
     into our welcoming community, and providing any opportunities for his growth that he wishes
     to endeavor upon; in short, I will be a mentor to B        . I have had the opportunity to speak
     with B         about his past and viewed the video of the incident which led to his detention in
     Maryland. All my interactions with B           and everything I have encountered has
     incontrovertibly indicated to me that B         is demonstrably changed and is committed to
     non-violence, despite the great hurdles presented by the harsh conditions of incarceration. I
     believe he is committed to becoming a lawful permanent resident and being a positive member
     of our community.
6.   I am following strict health protocols to protect myself from exposure to COVID 19 and am
     being regularly tested by the University in-line with their guidelines. We will keep B         safe
     from COVID 19 by continuing our actions of limiting interactions with people outside our
     family, wearing masks when around others, and frequent hand washing.
7.   We are hopeful that we will have the chance to help him be safe as he waits for his immigration
     applications go through the process.

     Under penalty of perjury of the laws of the United States, I declare that the following is true




     ______________________________________                       _____11/2/2020_________

                   Signature                                             Date



                                                                                                       057
Case 2:85-cv-04544-DMG-AGR Document 1018 Filed 11/05/20 Page 59 of 59 Page ID
                                 #:41773



                            CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I served the foregoing pleading on

 all counsel of record by means of the District Clerk’s CM/ECF electronic filing

 system.


                                              /s/ Peter Schey
                                             Peter A. Schey
                                             CENTER FOR HUMAN RIGHTS &
                                             CONSTITUTIONAL LAW
                                             Class Counsel for Plaintiffs




                                         1
                                                                                   058
